Name: Commission Implementing Decision (EU) 2018/1522 of 11 October 2018 laying down a common format for national air pollution control programmes under Directive (EU) 2016/2284 of the European Parliament and of the Council on the reduction of national emissions of certain atmospheric pollutants (notified under document C(2018) 6549) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  economic geography;  information and information processing;  technology and technical regulations;  deterioration of the environment
 Date Published: 2018-10-12

 12.10.2018 EN Official Journal of the European Union L 256/87 COMMISSION IMPLEMENTING DECISION (EU) 2018/1522 of 11 October 2018 laying down a common format for national air pollution control programmes under Directive (EU) 2016/2284 of the European Parliament and of the Council on the reduction of national emissions of certain atmospheric pollutants (notified under document C(2018) 6549) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/2284 of the European Parliament and of the Council of 14 December 2016 on the reduction of national emissions of certain atmospheric pollutants, amending Directive 2003/35/EC and repealing Directive 2001/81/EC (1), and in particular Article 6(10) thereof, Whereas: (1) The national air pollution control programme is the principal governance tool under Directive (EU) 2016/2284 supporting Member States to plan their national policies and measures with a view to complying with the national emission reduction commitments laid down in that Directive for 2020 and 2030, thereby enhancing predictability for stakeholders while also supporting a shift of investments to clean and efficient technologies. It contributes to achieving the air quality objectives pursuant to Article 1(2) of that Directive, as well as to ensuring coherence with plans and programmes set in other relevant policy areas, including climate, energy, agriculture, industry and transport. (2) Pursuant to Article 6(5) of Directive (EU) 2016/2284 the public, in accordance with Article 2(2) of Directive 2003/35/EC of the European Parliament and of the Council (2), and the competent authorities with responsibilities in the field of air pollution, quality and management are to be consulted on the draft national air pollution control programmes and on any significant updates prior to their finalisation. (3) The national air pollution control programmes should also contribute to the successful implementation of air quality plans established under Article 23 of Directive 2008/50/EC of the European Parliament and of the Council. (3) To that effect, Member States should take account of the need to reduce emissions, in particular of nitrogen oxides and fine particulate matter, in zones and agglomerations affected by excessive air pollutant concentrations and/or in those zones and agglomerations that contribute significantly to air pollution in other zones and agglomerations, including in neighbouring countries. (4) As pointed out in the Commission's Second Report on the State of the Energy Union (4), Member States should develop their national energy and climate plans, whenever possible, in parallel with their national air pollution control programmes to ensure synergies and reduce implementation costs, since these plans rely to a large extent on similar measures and actions. (5) To increase consistency with the reporting of policies and measures under Union climate and energy policies, the common format for the national air pollution control programme should be aligned where there are commonalities with reporting obligations under Regulation (EU) No 525/2013 of the European Parliament and of the Council (5) and Commission Implementing Regulation No (EU) 749/2014 (6). (6) In order to achieve the ammonia reduction commitments provided for in Directive (EU) 2016/2284 additional national policies and measures should be set out. Therefore national air pollution control programmes should also include proportionate measures applicable to the agricultural sector. (7) Laying down a common format for the national air pollution programme should facilitate the examination of the programmes that the Commission should carry out according to the third subparagraph of Article 10(1) of Directive (EU) 2016/2284, and should provide for better comparability of the programmes among Member States. (8) Member States may provide, in their national air pollution control programme, beyond the mandatory content, additional relevant information on their envisaged policies and measures aimed at addressing the most harmful pollutants with respect to sensitive human population groups. They may also, in accordance with Article 1(2) of Directive (EU) 2016/2284 provide for measures aimed at further reducing emissions in order to achieve levels of air quality in line with the air quality guidelines published by the World Health Organization and the Union's biodiversity and ecosystem objectives. (9) Although, pursuant to Article 4(3) of Directive (EU) 2016/2284, emissions from international maritime traffic or aircraft emissions beyond the landing and take-off cycle are not taken into account for the purpose of complying with the emission reduction commitments, Member States may also outline in their national air pollution control programmes envisaged policies and measures aimed at reducing emissions of those sources. (10) Member States discussed and commented on a draft common format in the meetings of the Ambient Air Quality Expert Group on 4 April 2017, on 28 November 2017 and on 9 April 2018 (7). (11) The measures provided for in this Decision are in accordance with the opinion of the Ambient Air Quality Committee established by Article 29 of Directive 2008/50/EC, HAS ADOPTED THIS DECISION: Article 1 Subject matter The common format for the national air pollution control programme as referred to in Article 6(10) of Directive (EU) 2016/2284 is laid down in the Annex to this Decision. Article 2 Format Member States shall use the common format laid down in the Annex when reporting their national air pollution control programme to the Commission in accordance with Article 10(1) of Directive (EU) 2016/2284. Article 3 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 344, 17.12.2016, p. 1. (2) Directive 2003/35/EC of the European Parliament and of the Council of 26 May 2003 providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending with regard to public participation and access to justice Council Directives 85/337/EEC and 96/61/EC (OJ L 156, 26.6.2003, p. 17). (3) Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (OJ L 152, 11.6.2008, p. 1). (4) COM(2017)53 final of 1 February 2017, p. 14 (5) Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (OJ L 165, 18.6.2013, p. 13). (6) Commission Implementing Regulation (EU) No 749/2014 of 30 June 2014 on structure, format, submission processes and review of information reported by Member States pursuant to Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 203, 11.7.2014, p. 23). (7) See the Register of Commission expert groups (group E02790), http://ec.europa.eu/transparency/regexpert/index.cfm ANNEX Common format for the national air pollution control programme pursuant to Article 6 of Directive (EU) 2016/2284 1. FIELD DESCRIPTIONS All fields in this common format that are marked (M) are mandatory and those marked (O) are optional. 2. COMMON FORMAT 2.1. Title of the programme, contact information and websites 2.1.1. Title of the programme, contact information and websites (M) Title of the programme Date Member State Name of competent authority responsible for drawing up the programme Telephone number of responsible service Email address of responsible service Link to website where the programme is published Link(s) to website(s) on the consultation(s) on the programme 2.2. Executive summary (O) The executive summary can also be a standalone document (ideally of no more than 10 pages). It should be a concise summary of sections 2.3 to 2.8. Where possible, consider the use of graphics to illustrate the executive summary. 2.2.1. The national air quality and pollution policy framework Policy priorities and their relationship to priorities set in other relevant policy areas Responsibilities attributed to national, regional and local authorities 2.2.2. Progress made since 2005 by current policies and measures in reducing emissions and improving air quality Achieved emission reductions Progress against air quality objectives Current transboundary impact of domestic emission sources 2.2.3. Projected further evolution to 2030 assuming no change to already adopted policies and measures (PaMs) Projected emissions and emission reductions (With Measures (WM) scenario) Projected impact on improving air quality (WM scenario) Uncertainties 2.2.4. Policy options considered in order to comply with the emission reduction commitments for 2020 and 2030, intermediate emission levels for 2025 Main sets of policy options considered 2.2.5. Summary of policies and measures selected for adoption by sector, including a timetable for their adoption, implementation and review and the competent authorities responsible Sector affected Policies and Measures (PaMs) Selected PaMs Timetable for implementation of the selected PaMs Responsible competent authorit(y)(ies) for implementation and enforcement of the selected PaMs (type and name) Timetable for review of the selected PaMs Energy supply Energy consumption Transport Industrial processes Agriculture Waste management/waste Cross-cutting Other (to be specified) 2.2.6. Coherence An assessment of how the selected PaMs ensure coherence with plans and programmes set up in other relevant policy areas 2.2.7. Projected combined impacts of the policies and measures (With Additional Measures  WAM) on emission reductions, air quality in own territories and neighbouring Member States and the environment, and the associated uncertainties Projected attainment of emission reduction commitments (WAM) Use of flexibilities (where relevant) Projected improvement in air quality (WAM) Projected impacts on the environment (WAM) Methodologies and uncertainties 2.3. The national air quality and pollution policy framework 2.3.1. Policy priorities and their relationship to priorities set in other relevant policy areas The national emission reduction commitments compared with 2005 base year (in %) (M) SO2 NOx NMVOC NH3 PM2,5 2020-2029 (M) From 2030 (M) The air quality priorities: national policy priorities related to EU or national air quality objectives (incl. limit values and target values, and exposure concentration obligations) (M) Reference can also be made to recommended air quality objectives by the WHO. Relevant climate change and energy policy priorities (M) Relevant policy priorities in relevant policy areas, incl. agriculture, industry and transport (M) 2.3.2. Responsibilities attributed to national, regional and local authorities List the relevant authorities(M) Describe the type of authority (e.g. environmental inspectorate, regional environment agency, municipality) (M) Where appropriate, name of authority (e.g. Ministry of XXX, National Agency for XXX, Regional office for XXX) Describe the attributed responsibilities in the areas of air quality and air pollution (M) Select from the following as appropriate:  Policy making roles  Implementation roles  Enforcement roles (including where relevant inspections and permitting)  Reporting and monitoring roles  Coordinating roles  Other roles, please specify: Source sectors under the responsibility of the authority (O) National authorities (M) Regional authorities (M) Local authorities (M) Add more rows as appropriate 2.4. Progress made by current policies and measures (PaMs) in reducing emissions and improving air quality, and the degree of compliance with national and Union obligations, compared to 2005 2.4.1. Progress made by current PaMs in reducing emissions, and the degree of compliance with national and Union emission reduction obligations Describe progress made by current PaMs in reducing emissions, and the degree of compliance with national and Union emission reduction legislation (M) Provide complete references (chapter and page) to publically available supporting datasets (e.g. historic emission inventory reporting) (M) Include graphics illustrating the emission reductions per pollutant and/or per main sectors (O) 2.4.2. Progress made by current PaMs in improving air quality, and the degree of compliance with national and Union air quality obligations Describe progress made by current PaMs in improving air quality, and the degree of compliance with national and Union air quality obligations by, as a minimum, specifying the number of air quality zones, out of the total air quality zones, that are (non)compliant with EU air quality objectives for NO2, PM10, PM2,5 and O3, and any other pollutant(s) for which there are exceedances (M) Provide complete references (chapter and page) to publically available supporting datasets (e.g. air quality plans, source apportionment) (M) Maps or histograms illustrating the current ambient air concentrations (for at least NO2, PM10, PM2,5 and O3, and any other pollutant(s) that present(s) a problem) and which show, for instance, the number of zones, out of the total air quality zones, that are (non)compliant in the base year and in the reporting year (O) Where problems are identified in (an) air quality zone(s), describe how progress was made in reducing the maximum concentrations reported (O) 2.4.3. Current transboundary impact of national emission sources Where relevant, describe the current transboundary impact of domestic emission sources (M) Progress can be reported in quantitative or qualitative terms. If no issues were identified, then state that conclusion. In case quantitative data is used to describe the results of the assessment, specify data and methodologies used to conduct the above assessment (O) 2.5. Projected further evolution assuming no change to already adopted policies and measures 2.5.1. Projected emissions and emission reductions (WM scenario) Pollutants (M) Total emissions (kt), consistent with inventories for year x-2 or x-3 (year to be specified) (M) Projected % emission reduction achieved compared with 2005 (M) National emission reduction commitment for 2020-2029 (%) (M) National emission reduction commitment from 2030 (%) (M) 2005 base year 2020 2025 2030 2020 2025 2030 SO2 NOx NMVOC NH3 PM2,5 Outline the associated uncertainties for the WM projections to meet the emission reduction commitments for 2020, 2025 and 2030 onwards (O) Date of emission projections (M) Where the projected evolution demonstrates non-attainment of the emission reduction commitments under the WM scenario, section 2.6 shall outline the additional PaMs considered in order to achieve compliance. 2.5.2. Projected impact on improving air quality (WM scenario), including the projected degree of compliance 2.5.2.1. Qualitative description of projected improvement in air quality (M) Provide a qualitative description of the projected improvements in air quality and projected further evolution of degree of compliance (WM scenario) with EU air quality objectives for NO2, PM10, PM2,5 and O3 values, and any other pollutant(s) that present(s) a problem by 2020, 2025 and 2030 (M) Provide complete references (chapter and page) to publically available supporting datasets (e.g. air quality plans, source apportionment) describing the projected improvements and further evolution of degree of compliance (M) 2.5.2.2. Quantitative description of projected improvement of air quality (O) AAQD values Projected number of non-compliant air quality zones Projected number of compliant air quality zones Total number of air quality zones Specify base year 2020 2025 2030 Specify base year 2020 2025 2030 Specify base year 2020 2025 2030 PM2,5 (1 yr) NO2 (1 yr) PM10 (1 yr) O3 (max 8 hr mean) Other (please specify) 2.6. Policy options considered in order to comply with the emission reduction commitments for 2020, and 2030, intermediate emission levels for 2025 The information required under this section shall be reported using the Policies and Measures Tool (PaM tool) provided for that purpose by the EEA. 2.6.1. Details concerning the PaMs considered in order to comply with the emission reduction commitments (reporting at PaM level) Name and brief description of individual PaM or package of PaMs (M) Affected pollutant(s), select as appropriate: SO2, NOx, NMVOC, NH3, PM2,5, (M); BC as a component of PM2,5, other (e.g. Hg, dioxins, GHG) (O) please specify Objectives of individual PaM or package of PaMs (*) (M) Type(s) of PaM(s) (^) (M) Primary, and where appropriate, additional sector(s) affected ( ) (M) Implementation period (M for measures selected for implementation) Authorit(y)(ies) responsible for implementation (M for measures selected for implementation) Refer to those listed in table 2.3.2 as appropriate. Details of the methodologies used for analysis (e.g. specific models or methods, underlying data) (M) Quantified expected emission reductions (for individual PaM or for packages of PaMs, as appropriate) (kt, per annum or as a range, compared to WM scenario) (M) Qualitative description of uncertainties (M, where available) Start Finish Type Name 2020 2025 2030 Add more rows as appropriate The responses to the field indicated with (*), (^) and ( ) shall be filled in by using pre-defined reply options which are consistent with the reporting obligations under Regulation (EU) No 525/2013 on a mechanism for monitoring and reporting greenhouse gas emissions and Implementing Regulation (EU) No 749/2014. The responses to the field indicated with (*) shall be filled in by using the following pre-defined reply options, to be selected as appropriate (more than one objective can be selected, additional objectives could be added and specified under other) (M): 1. Energy supply:  increase in renewable energy;  switch to less carbon-intensive fuels;  enhanced non-renewable low carbon generation (nuclear);  reduction of losses;  efficiency improvement in the energy and transformation sector;  installation of abatement technologies;  other energy supply. 2. Energy consumption:  efficiency improvements of buildings;  efficiency improvement of appliances;  efficiency improvement in services/tertiary sector;  efficiency improvement in industrial end-use sectors;  demand management/reduction;  other energy consumption. 3. Transport:  deployment of pollution abatement technologies on vehicles, vessels and aircraft;  efficiency improvements of vehicles, vessels and aircraft;  modal shift to public transport or non-motorised transport;  alternative fuels for vehicles, vessels and aircraft (including electric);  demand management/reduction;  improved behaviour;  improved transport infrastructure;  other transport. 4. Industrial processes:  installation of abatement technologies;  improved control of fugitive emissions from industrial processes;  other industrial processes. 5. Waste management/waste:  demand management/reduction;  enhanced recycling;  improved treatment technologies;  improved landfill management;  waste incineration with energy use;  improved wastewater management systems;  reduced landfilling;  other waste. 6. Agriculture:  low-emission application of fertilizer/manure on cropland and grassland;  other activities improving cropland management;  improved livestock management and rearing installations;  improved animal waste management systems;  other agriculture. 7. Cross-cutting:  framework policy;  multi-sectoral policy;  other cross-cutting. 8. Other:  Member States must provide a brief description of the objective. The responses to the field indicated with (^) shall be filled in by using the following pre-defined reply options, to be selected as appropriate (more than one type of PaMs can be selected, additional types of PaMs could be added and specified under other) (M):  Source-based pollution control;  Economic instruments;  Fiscal instruments;  Voluntary/negotiated agreements;  Information;  Regulatory;  Education;  Research;  Planning;  Other, please specify. The responses to the field indicated with ( ) shall be filled in by using the following pre-defined reply options, to be selected as appropriate (more than one sector can be selected, additional sectors could be added and specified under other) (M):  energy supply (comprising extraction, transmission, distribution and storage of fuels as well as energy and electricity production);  energy consumption (comprising consumption of fuels and electricity by end users such as households, services, industry and agriculture);  transport;  industrial processes (comprising industrial activities that chemically or physically transform materials leading to greenhouse gas emissions, use of greenhouse gases in products and non-energy uses of fossil fuel carbon);  agriculture;  waste management/waste;  cross-cutting;  other sectors; please specify. 2.6.2. Impacts on air quality and the environment of individual PaMs or packages of PaMs considered in order to comply with the emission reduction commitments (M, where available) Where available, impacts on air quality (reference can also be made to recommended air quality objectives by the WHO) and environment 2.6.3. Estimation of costs and benefits of the individual PaM or package of PaMs considered in order to comply with the emission reduction commitments (O) Name and brief description of individual PaM or package of PaMs Costs in EUR per tonne of abated pollutant Absolute costs per year in EUR Absolute benefits per year Cost/benefit ratio Price year Qualitative description of the cost and benefit estimates Add more rows as appropriate 2.6.4. Additional details concerning the measures from Annex III Part 2 to Directive (EU) 2016/2284 targeting the agricultural sector to comply with the emission reduction commitments Is the PaM included in the national air pollution control programme? Yes/No (M) If yes,  indicate section/page number in programme: (M) Has the PaM been applied exactly? Yes/No (M) If no, describe the modifications that have been made (M) A. Measures to control ammonia emissions (M) 1. Member States shall establish a national advisory code of good agricultural practice to control ammonia emissions, taking into account the UNECE Framework Code for Good Agricultural Practice for Reducing Ammonia Emissions of 2014, covering at least the following items: (a) nitrogen management, taking into account the whole nitrogen cycle; (b) livestock feeding strategies; (c) low-emission manure spreading techniques; (d) low-emission manure storage systems; (e) low-emission animal housing systems; (f) possibilities for limiting ammonia emissions from the use of mineral fertilisers. 2. Member States may establish a national nitrogen budget to monitor the changes in overall losses of reactive nitrogen from agriculture, including ammonia, nitrous oxide, ammonium, nitrates and nitrites, based on the principles set out in the UNECE Guidance Document on Nitrogen Budgets 3. Member States shall prohibit the use of ammonium carbonate fertilisers and may reduce ammonia emissions from inorganic fertilisers by using the following approaches: (a) replacing urea-based fertilisers by ammonium nitrate-based fertilisers; (b) where urea-based fertilisers continue to be applied, using methods that have been shown to reduce ammonia emissions by at least 30 % compared with the use of the reference method, as specified in the Ammonia Guidance Document; (c) promoting the replacement of inorganic fertilisers by organic fertilisers and, where inorganic fertilisers continue to be applied, spreading them in line with the foreseeable requirements of the receiving crop or grassland with respect to nitrogen and phosphorus, also taking into account the existing nutrient content in the soil and nutrients from other fertilisers. 4. Member States may reduce ammonia emissions from livestock manure by using the following approaches: (a) reducing emissions from slurry and solid manure application to arable land and grassland, by using methods that reduce emissions by at least 30 % compared with the reference method described in the Ammonia Guidance Document and on the following conditions: (i) only spreading manures and slurries in line with the foreseeable nutrient requirement of the receiving crop or grassland with respect to nitrogen and phosphorous, also taking into account the existing nutrient content in the soil and the nutrients from other fertilisers; (ii) not spreading manures and slurries when the receiving land is water saturated, flooded, frozen or snow covered; (iii) applying slurries spread to grassland using a trailing hose, trailing shoe or through shallow or deep injection; (iv) incorporating manures and slurries spread to arable land within the soil within four hours of spreading. (b) reducing emissions from manure storage outside of animal houses, by using the following approaches: (i) for slurry stores constructed after 1 January 2022, using low emission storage systems or techniques which have been shown to reduce ammonia emissions by at least 60 % compared with the reference method described in the Ammonia Guidance Document, and for existing slurry stores at least 40 %; (ii) covering stores for solid manure; (iii) ensuring farms have sufficient manure storage capacity to spread manure only during periods that are suitable for crop growth. (c) reducing emissions from animal housing, by using systems which have been shown to reduce ammonia emissions by at least 20 % compared with the reference method described in the Ammonia Guidance Document; (d) reducing emissions from manure, by using low protein feeding strategies which have been shown to reduce ammonia emissions by at least 10 % compared with the reference method described in the Ammonia Guidance Document. B. Emission reduction measures to control emissions of fine particulate matter (PM2,5) and black carbon (M) 1. Without prejudice to Annex II on cross-compliance of Regulation (EU) No 1306/2013 of the European Parliament and of the Council (1), Member States may ban open field burning of agricultural harvest residue and waste and forest residue. Member States shall monitor and enforce the implementation of any ban implemented in accordance with the first subparagraph. Any exemptions to such a ban shall be limited to preventive programmes to avoid uncontrolled wildfires, to control pest or to protect biodiversity. 2. Member States may establish a national advisory code of good agricultural practices for the proper management of harvest residue, on the basis of the following approaches: (a) improvement of soil structure through incorporation of harvest residue; (b) improved techniques for incorporation of harvest residue; (c) alternative use of harvest residue; (d) improvement of the nutrient status and soil structure through incorporation of manure as required for optimal plant growth, thereby avoiding burning of manure (farmyard manure, deep-straw bedding). C. Preventing impacts on small farms (M) In taking the measures outlined in Sections A and B, Member States shall ensure that impacts on small and micro farms are fully taken into account. Member States may, for instance, exempt small and micro farms from those measures where possible and appropriate in view of the applicable reduction commitments (M) 2.7. The policies selected for adoption by sector, including a timetable for their adoption, implementation and review and the competent authorities responsible 2.7.1. Individual PaMs or package of PaMs selected for adoption and the competent authorities responsible Name and brief description of individual PaM or package of PaMs (M) Refer to those listed in table 2.6.1 as appropriate. Currently planned year of adoption (M) Relevant comments arising from consultation(s) in relation to the individual PaM or package of PaMs (O) Currently planned timetable for implementation (M) Interim targets and indicators selected to monitor progress in implementation of the selected PaMs (O) Currently planned timetable for review (in case different from general update of the national air pollution control programme every four years) (M) Competent authorities responsible for the individual PaM or package of PaMs (M) Refer to those listed in table 2.3.2 as appropriate. Start year End year Interim Targets Indicators Insert more rows as appropriate 2.7.2. Explanation of the choice of selected measures and an assessment of how selected PaMs ensure coherence with plans and programmes set up in other relevant policy areas An explanation of the choice made among the measures considered under 2.6.1 to determine the final set of selected measures (O) Coherence of the selected PaMs with air quality objectives at national level and, where appropriate, in neighbouring Member States (M) Coherence of the selected PaMs with other relevant plans and programmes established by virtue of the requirements set out in national or Union legislation (e.g. national energy and climate plans) (M) 2.8. Projected combined impacts of PaMs (With Additional Measures  WAM) on emission reductions, air quality and the environment and the associated uncertainties (where applicable) 2.8.1. Projected attainment of emission reduction commitments (WAM) Pollutants (M) Total emissions (kt), consistent with inventories for year x-2 or x-3, please specify the year (M) % emission reduction achieved compared with 2005 (M) National emission reduction commitment for 2020-2029 (%) (M) National emission reduction commitment from 2030 (%) (M) 2005 base year 2020 2025 2030 2020 2025 2030 SO2 NOx NMVOC NH3 PM2,5 Date of emission projections (M) 2.8.2. Non-linear emission reduction trajectory Where a non-linear emission reduction trajectory is followed, demonstrate that it is technically or economically more efficient (alternative measures would involve entailing disproportionate costs), will not compromise the achievement of any reduction commitment in 2030, and that the trajectory will converge on the linear trajectory from 2025 onwards (M, where relevant) Refer to costs listed in table 2.6.3 as appropriate. 2.8.3. Flexibilities Where flexibilities are used, provide an account of their use (M) 2.8.4. Projected improvement in air quality (WAM) A. Projected number of non-compliant and compliant air quality zones (O) AAQD values Projected number of non-compliant air quality zones Projected number of compliant air quality zones Total number of air quality zones Specify base year 2020 2025 2030 Specify base year 2020 2025 2030 Specify base year 2020 2025 2030 PM2,5 (1 yr) NO2 (1 yr) PM10 (1 yr) O3 (max 8 hr mean) Other (please specify) B. Maximum exceedances of air quality limit values and average exposure indicators (O) AAQD values Projected maximum exceedances of air quality limit values across all zones Projected average exposure indicator (only for PM2,5 (1 year) Specify base year 2020 2025 2030 Specify base year 2020 2025 2030 PM2,5 (1 yr) NO2 (1 yr) NO2 (1 hr) PM10 (1 yr) PM10 (24 hrs) O3 (max 8 hr mean) Other (please specify) C. Illustrations demonstrating the projected improvement in air quality and degree of compliance (O) Maps or histograms illustrating the projected evolution of ambient air concentrations (for at least NO2, PM10, PM2,5 and O3, and any other pollutant(s) that present(s) a problem) and which show, for instance, the number of zones, out of the total air quality zones, that will be (non)compliant by 2020, 2025 and 2030, the projected maximum national exceedances, and the projected average exposure indicator D. Qualitative projected improvement in air quality and degree of compliance (WAM) (in case no quantitative data is provided in the tables above) (O) Qualitative projected improvement in air quality and degree of compliance (WAM) For annual limit values, projections should be reported against the maximum concentrations across all zones. For daily and hourly limit values, projections should be reported against the maximum number of exceedances registered across all zones. 2.8.5. Projected impacts on the environment (WAM) (O) Base year used to assess environmental impacts (please specify) 2020 2025 2030 Description Member State territory exposed to acidification in exceedance of the critical load threshold (%) Member State territory exposed to eutrophication in exceedance of the critical load threshold (%) Member State territory exposed to ozone in exceedance of the critical level threshold (%) Indicators should be aligned with those used under the Convention on Long Range Transboundary Air Pollution on exposure of ecosystems to acidification, eutrophication and ozone (https://www.rivm.nl/media/documenten/cce/manual/Manual_UBA_Texte.pdf). (1) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549).